Citation Nr: 0101845	
Decision Date: 01/24/01    Archive Date: 01/31/01	

DOCKET NO.  96-42 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from December 1964 
through September 1966, including a period of service in 
Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 11, 1995, rating decision by the 
Los Angeles, California, Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran's original 
claim for service connection for post-traumatic stress 
disorder (PTSD) received in May 1994.  During the pendency of 
this appeal, the veteran relocated to Ohio and his file was 
transferred to the VA Regional Office in Cleveland, Ohio 
(hereinafter RO).  In connection with his appeal, the veteran 
testified at a hearing before the undersigned Member of the 
Board on October 19, 2000, through the medium of video 
conferencing technology.  

A number of additional issues that were previously in 
appellate status are no longer before the Board.  An appeal 
was previously developed from various rating decisions which 
denied service connection for a visual disorder, a 
gastrointestinal disorder, brain damage and anxiety, 
bilateral defective hearing, tinnitus, headaches with 
dizziness, swollen lymph glands in the neck, and periodontal 
disease.  Following the issuance of a supplemental statement 
of the case in June 1999 addressing these matters, the 
veteran submitted a written withdrawal of his appeal as to 
all eight issues.  

In addition, a claim for service connection for peripheral 
neuropathy as a result of exposure to herbicides in service 
was denied by a rating decision of December 8, 1997, and the 
veteran submitted a timely notice of disagreement with this 
determination.  A statement of the case was issued in June 
1998 but the veteran did not perfect his appeal by filing a 
timely substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.202 (2000).  Where a claimant fails to 
file a timely appeal or request an extension of the time for 
filing, he is barred from obtaining appellate review of the 
appealed issues.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Therefore, the issue of entitlement to service connection for 
peripheral neuropathy due to herbicide exposure is not before 
the Board and will not be addressed herein.  


REMAND

The law requires that to establish entitlement to service 
connection for PTSD, there must be (1) a current clear 
medical diagnosis of PTSD, (2) credible supporting evidence 
that the claimed inservice stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the specific claimed inservice stressor.  
See 38 C.F.R. § 3.304(f) (2000); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

Proof of Stressor.  The record shows that the veteran is 
currently in receipt of VA treatment for a disorder 
classified as PTSD and has also been seen for the disorder at 
a Vet Center.  According to a June 1998 statement from a 
treating psychiatrist at the VA Medical Center in Loma Linda, 
California, the veteran's symptoms qualify for a diagnosis of 
PTSD under the criteria found in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed., of the 
American Psychiatric Association (DSM-IV).  The adequacy of 
that diagnosis as the basis for an award of PTSD, however, 
depends on the extent to which the claimed stressors are 
documented in the record and are deemed to be medically 
sufficient to support the diagnosis.  See 38 C.F.R. § 4.125 
(2000); Cohen, Id.  

The veteran described his claimed stressors for PTSD at a 
video conferencing hearing before the undersigned in October 
2000, when he testified that he had been assigned to the 8th 
Field Hospital (Tent City) where his duties entailed 
distribution of medication and medical supplies to other 
units.  He related that he would perform these distribution 
chores on a daily basis both at the hospital and in remote 
areas to which he would travel by convoy or plane.  He would 
often have occasion to see or speak to patients who had been 
severely injured in combat and who had horrible wounds.  He 
reported that his compound was subject to attack and that he 
was shot at on at least two occasions.  He claimed in 
particular that the Tent City compound had been bombed on 
Christmas day 1965 and that a few people had been killed.  He 
described constant shelling of the surrounding hills by a 
nearby artillery unit.  

The question of whether a veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The evidence necessary to establish the occurrence 
of a PTSD stressor varies, depending on whether the veteran 
"was engaged in combat with the enemy."  Zarycki v. Brown, 
6 Vet. App. 91 (1993); see also, 38 U.S.C.A. § 1154(b) (West 
1991).  Where involvement in actual combat with the enemy is 
shown, and the claimed stressors are related to such combat, 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their occurrence.  Zarycki, Id.  
Where it is not so determined, allegations concerning the 
occurrence of stressful events in service must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994); see also, Cohen, Id.; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  

In the present case, it is neither shown nor claimed that the 
veteran "engaged in combat with the enemy"; therefore, the 
relaxed evidentiary standard applicable to combat veterans 
does not apply.  In an elaboration and clarification of 
Zarycki, the Court held in Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996), as a matter of law, that "if the claimed 
stressor is not combat- related, [the] appellants lay 
testimony regarding the in-service stressor is insufficient 
to establish the occurrence of the stressor." In Moreau, the 
Court also held that a medical opinion relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  

In an effort to obtain "credible supporting evidence," the RO 
has requested clarifying documentation from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly known as the United States Army and Joint Services 
Environmental Support Group (ESG)) regarding the occurrence 
of the claimed service stressors, particularly the Christmas 
1965 attack on tent city.  In September 1997, the USASCRUR 
provided copies of Operational Reports-Lessons Learned (OR-
LL) from the 32d Medical Depot, the veteran's unit of 
assignment for various periods in 1966 and 1967, and extracts 
of OR-LL's from the 43d Medical Group, the higher 
headquarters, for various periods ending in 1965 and 1966, 
including the quarter ending December 31, 1965.  The USASCRUR 
reported that it was unable to verify a Vietcong attack on 
Tent City on December 25, 1965.  In response to an allegation 
by the veteran to the effect that a fellow serviceman, Leo 
B., had been a casualty in Vietnam,  the USASCRUR advised 
that it did not maintain morning reports for the veteran's 
unit from 1965 or 1966 and that such documents should be 
ordered directly from the National Personnel Records Center 
(NPRC).  

In June 1998 the veteran submitted a further request to 
USASCRUR following a January 1998 communication from the 
veteran's representative describing duty by the veteran 
taking dead and wounded personnel off of trucks and 
ambulances.  The names of three individuals killed were 
reported.  In July 1998 the USASCRUR confirmed the death in 
combat of two of the three individuals; the third died of 
hepatitis.  However, there is no indication that the RO ever 
took any action to follow up on the USASCRUR suggestion that 
the NPRC be contacted to obtain copies of morning reports.  

In view of the USASCRUR's inability to document the Christmas 
day attack on Tent City despite what appears to have been a 
diligent effort, a further inquiry to USASCRUR for that 
purpose would appear to be fruitless.  However, the 
possibility that morning reports from the veteran's unit 
would contain beneficial information cannot be ruled out.  
Therefore, an effort should be made to follow through on the 
USASCRUR's recommendation that the morning reports from the 
veteran's operational units be requested directly from the 
NPRC.  Since it cannot be said that there is no reasonable 
possibility that such records could aid in documenting the 
veteran's claim, that development should be undertaken.  

Adequacy of Stressor.  In view of the above difficulties in 
documenting the claimed stressors claimed by the veteran, the 
adequacy of the diagnoses of PTSD for service connection 
purposes must be examined critically under the rules set down 
by the Court.  In West v. Brown, 7 Vet.App. 70 (1994), the 
Court elaborated on the analysis in Zarycki, wherein the 
Court had held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  See also Cohen, 
Id. at 39 (sufficiency of a stressor is a clinical 
determination for the examining mental health professional).  
The Court also held in West that a psychiatric examination 
for the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied 
in part on events whose existence the Board had rejected.  In 
the present case it is clear that the diagnoses of PTSD are 
based on an unsubstantiated history.  

Consistent with Zarycki, Moreau and West, questions relating 
to the existence and character of an event claimed as a PTSD 
stressor must be resolved by adjudicative personnel.  If the 
adjudicators, after resolving any matters of credibility 
raised by the record, conclude that the existence and 
character of an alleged stressor or stressors is shown, then 
and only then should the case be referred for a medical 
examination to ascertain the sufficiency of the stressor and 
the existence of the remaining elements of a diagnosis of 
PTSD.  In such a referral, the adjudicator should specify 
precisely what stressors have been accepted, as established 
by the record, and the examiner(s) must be instructed that 
only those events may be considered in determining whether 
such stressors were of sufficient severity to have resulted 
in current symptoms.  On the other hand, if the existence of 
an alleged stressor or stressors in service is not 
established by the record, a medical examination to establish 
a diagnosis of PTSD due to service would be pointless. 
Likewise, if the examiner renders a diagnosis of PTSD that is 
not clearly based upon the stressors in service which the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

The record confirms the combat deaths of two of the 
servicemen cited by the veteran and shows a noncombat death 
of a third.  Whether these events are a sufficient basis for 
a diagnosis of PTSD in conjunction with any other claimed 
stressor events documented as a result of the development 
conducted pursuant to this remand is a matter for medical 
determination pursuant to West.  If no further stressor 
events are satisfactorily demonstrated, the examiner will be 
obliged to render an opinion as to whether these deaths 
alone, without consideration of the other claimed yet 
undocumented incidents, constitute an adequate stressor for 
PTSD.   

Change of law.  It should be noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
the VCAA eliminates the concept of a well-grounded claim, 
redefines VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The sections of the 
new law pertaining to the duty to assist have revised Title 
38 to provide as follows:  

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary 
shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a 
benefit under a law administered by the 
Secretary.

(2) The Secretary is not required 
to provide assistance to a 
claimant under this section if no 
reasonable possibility exists 
that such assistance would aid in 
substantiating the claim.

(3) The Secretary may defer 
providing assistance under this 
section pending the submission by 
the claimant of essential 
information missing from the 
claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) 
As part of the assistance provided under 
subsection (a), the Secretary shall make 
reasonable efforts to obtain relevant 
records (including private records) that 
the claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, 
is unable to obtain all of the 
relevant records sought, the 
Secretary shall notify the 
claimant that the Secretary is 
unable to obtain records with 
respect to the claim. Such a 
notification shall-

(A) identify the records the 
Secretary is unable to 
obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those 
records; and

(C) describe any further 
action to be taken by the 
Secretary with respect to 
the claim.

(3) Whenever the Secretary 
attempts to obtain records from a 
Federal department or agency 
under this subsection or 
subsection (c), the efforts to 
obtain those records shall 
continue until the records are 
obtained unless it is reasonably 
certain that such records do not 
exist or that further efforts to 
obtain those records would be 
futile.

(c) OBTAINING RECORDS FOR COMPENSATION 
CLAIMS.-In the case of a claim for 
disability compensation, the assistance 
provided by the Secretary under subsection 
(b) shall include obtaining the following 
records if relevant to the claim:

(1) The claimant's service 
medical records and, if the 
claimant has furnished the 
Secretary information sufficient 
to locate such records, other 
relevant records pertaining to 
the claimant's active military, 
naval, or air service that are 
held or maintained by a 
governmental entity.
  
(2) Records of relevant medical 
treatment or examination of the 
claimant at Department health-
care facilities or at the 
expense of the Department, if 
the claimant furnishes 
information sufficient to locate 
those records.
  
(3) Any other relevant records 
held by any Federal department 
or agency that the claimant 
adequately identifies and 
authorizes the Secretary to 
obtain.

In addition to the above inquiries relating to the occurrence 
and adequacy of a stressor, the RO has not yet had an 
opportunity to consider whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000.  Therefore, it would be potentially 
prejudicial to the appellant for the Board to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  The 
foregoing list of actions required before further 
adjudication may proceed is not necessarily all-inclusive.  
The RO should undertake a claim review of the mandates 
included in the new law pursuant to VBA Fast Letter 00-87 
(November 17, 2000).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the NPRC and 
request copies of all morning reports 
from the veteran's unit and its 
headquarters unit for the month of 
December 1965.  The request and any 
necessary followup action should conform 
to the requirements of the new law as set 
forth in VBA Fast Letters 00-87 
(November 17, 2000) and 01-02 (January 9, 
2001).  

2.  The RO should request that the 
veteran submit an additional statement 
providing details regarding the death in 
service of William A. and Charles B., 
whose combat-related deaths have been 
verified by the USASCRUR.  As to each of 
these individuals, the veteran should 
indicate the unit to which the service 
member was assigned and the nature and 
duration of his relationship to the 
veteran.  The veteran should be asked to 
indicate the circumstances of the death 
of each one and to provide any additional 
pertinent information, such as to how he 
learned of their deaths, whether he saw 
these individuals after the receipt of 
their injuries, or any similar relevant 
details.  Such details may be important 
as a basis for psychiatric evaluation of 
the impact of such incidents as stressors 
for PTSD.  

3.  The veteran should be offered an 
opportunity to provide any additional 
information he may wish to submit 
concerning PTSD stressors in service.  If 
the veteran does, in fact, provide any 
stressor information not previously of 
record, the RO should attempt to obtain 
corroboration of such stressors through 
inquiries to the proper sources, such as 
USASCRUR or the NPRC.  The request and 
any necessary followup action should 
conform to the requirements of the new 
law as set forth in VBA Fast Letters 00-
87 (November 17, 2000) and 01-02 (January 
9, 2001).  

4.   When all additional information has 
been obtained, the RO should prepare a 
summary of all verified stressors based 
on a review of all documents of record.  
This summary, and all associated 
documents, should be placed in the file.  
Whether such summary includes stressor 
events other than the already documented 
deaths of the two aforementioned 
individuals remains for determination 
following completion of the above 
development.  

5.  The RO should then arrange for the 
veteran to undergo an examination by a 
board of two VA psychiatrists, if 
available, who have not previously 
examined him to determine whether PTSD is 
presently manifest.  The claims folder 
and a copy of this remand should be made 
available for review by the examiners in 
conjunction with the examination.  The RO 
must specify for the examiners the 
stressor or stressors which are 
determined to have been adequately 
documented in the record.  The examiners 
must be instructed that only those events 
may be considered in determining whether 
the veteran was exposed to a stressor in 
service and that uncorroborated stressor 
allegations may not be considered.  The 
examination report should reflect review 
of all pertinent material in the claims 
folder.  The diagnosis of PTSD should be 
considered pursuant to the criteria found 
in DSM-IV only.  All indicated tests and 
studies should be performed, and all 
findings should be reported in detail.  

If a diagnosis of PTSD is made, the 
examiners should specify:  

(a) whether each alleged 
stressor found to be 
established by the record by 
the RO was sufficient to 
produce PTSD; 

(b) whether the remaining 
diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and 

(c) whether there is a link 
between the current 
symptomatology and one or more 
of the in service stressors 
found to be established by the 
record by the RO and found to 
be sufficient to produce PTSD 
by the examiners.  

6.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000) and 01-
02 (January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After completion of the foregoing, the 
RO should review the merits of the issue 
on appeal.  If the claim remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



